Citation Nr: 1708725	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased disability rating for residuals of a lumbar strain with severe lumbar spondylosis and stenosis, presently rated as 10 percent disabling from February 26, 2009, to November 17, 2010, and from March 1, 2011, to June 23, 2012; and rated as 20 percent disabling from June 23, 2012, to the present.  

2. Entitlement to a compensable disability rating for chronic right ethmoid sinusitis with allergic rhinitis.

3. Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956, and from January 1957 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

An April 2014 rating decision by the RO denied entitlement to TDIU; the Veteran submitted a Notice of Disagreement with that finding shortly thereafter.  Although a statement of the case has not been issued with regard to that denial, the Court of Appeals for Veterans Claims (Court) has found that entitlement to TDIU is part and parcel of any increased disability claim, when reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the Board has included that issue in this appeal.

The Board notes that from November 17, 2010, to March 1, 2011, the Veteran is in receipt of a 100 percent disability rating for his lumbar spine disability, pursuant to 38 C.F.R. 4.30 (2016).  As that constitutes a maximum grant for that disability, that period is not presently on appeal, as described above.  

In his VA Form 9 (Appeal to the Board of Veterans' Appeals) the Veteran indicated his desire for a hearing before a Veterans Law Judge via live videoconference.  In a January 2017 statement, the Veteran withdrew that request.  To date he has not reinstated that request, and as such, the matter is appropriately before the Board at this time.  38 C.F.R. § 20.700 (2016)

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  In the August 2009 rating decision, the RO, among other things, denied an increased disability rating for service-connected sinusitis.  In his September 2009 Notice of Disagreement, the Veteran appealed that issue.  Although subsequent correspondence indicated that the RO was working on that claim, a statement of the case has not yet been issued with regard to that increased rating claim.  Thus, the Board finds that a remand is necessary for the AOJ to issue a Statement of the Case.  Id.  

Regarding the remaining issues on appeal, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a claimant asserts that the severity of a disability has increase since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

The Veteran's low back disability was most recently evaluated in February 2014, in connection with his TDIU claim.  A letter dated December 20, 2016, from the Veteran's private physician states that his disability has recently worsened, particularly, that he has weakness in his legs with a high risk of falling, secondary to his lumbar spine disability.  Given that it has been over three years since his most recent evaluation, and given that recent evidence of worsening has been submitted, the Board will remand for a new VA examination.  

The Board also observes that the February 2014 VA examination is inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Particularly, although the examiner found additional loss of range of motion of the thoracolumbar spine following repetitive-use testing, that additional loss was not expressed in terms of additional degrees of motion lost.  Further, the Board observes that the testing did not specify whether it was done in active or passive motion, or whether it was conducted in weight bearing or non-weight bearing motion.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Finally, because the outcome of the above claims could have a direct impact on the Veteran's TDIU claim, that claim is remanded as intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records pertaining to the issues on appeal.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2. Furnish a statement of the case to the Veteran addressing the issue of entitlement to an increased disability rating for sinusitis.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should that issue be returned to the Board for further appellate consideration, if otherwise in order.

3. Schedule the Veteran for a new VA examination of his lumbar spine disability.  The complete record should be made available to the examiner selected to conduct the examination.  

The examiner should report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  All findings must include range of motion testing in active motion and passive motion, as well as weight-bearing and non-weight-bearing motion.  

The examiner should also provide a description of the severity of the Veteran's associated spinal stenosis of the right and left lower extremities, as well as any other associated neurological abnormalities.  If the examiner finds that the Veteran does not have any associated neurological abnormalities, that conclusion must be clearly explained.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It would be helpful to the Board if the examiner would provide a description of the Veteran's low back and bilateral knee disabilities, particularly, how they affect his ability to obtain and maintain gainful employment.  

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied or not be granted in full, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

